United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
GRAND RAPIDS, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2099
Issued: March 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 30, 2013 appellant filed a timely appeal from a May 8, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established that he sustained intermittent periods of
disability from April 7 to August 23, 2012 as a result of his November 27, 2004 employment
injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the May 8, 2013 merit decision. The
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision. The Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP with a request for reconsideration.

FACTUAL HISTORY
OWCP accepted that on November 27, 2004 appellant, then a 47-year-old mail carrier,
fractured his left ankle when he slipped and fell off a porch step. He stopped work and received
compensation. OWCP accepted appellant’s claim for left bimalleolar ankle fracture. Appellant
returned to part-time duty on February 10, 2005 and to full duty on April 28, 2005. OWCP also
accepted that he sustained recurrences of the November 27, 2004 employment injury on
April 18, 2005 and May 25, 2007.
On October 1, 2008 appellant returned to work full time with restrictions of sitting for
four hours a day and standing and walking for six hours a day.
By decision dated January 20, 2009, OWCP accepted appellant’s claim for right hip
degenerative joint disease, right hip iliopspoas bursitis, right quadriceps tendinopathy and
prepatellar tendinopathy. Appellant continued to work full time with restrictions and received
compensation for intermittent periods of disability.
In a decision dated April 11, 2012, OWCP accepted that on February 23, 2012 appellant
sustained a recurrence of the November 27, 2004 injury. Appellant received compensation from
February 23 to 24, 2012.
In a March 7, 2012 duty status report, Dr. Henry Youga, a Board-certified family
practitioner, stated that on November 27, 2004 appellant fractured his left ankle as a city letter
carrier. He diagnosed left ankle fracture and right hip degenerative disease. Dr. Youga advised
that appellant could work full-time with restrictions of continuous standing for 1.5 hours,
intermittent standing for 8 hours, continuous walking for 20 to 30 minutes and intermittent
walking for 8 hours.
In forms dated February 7, 2013, appellant requested compensation for intermittent
disability totaling 6.74 hours from April 7 to August 23, 2012.3
In a letter dated February 11, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish a recurrence of disability causally related to his accepted
employment injury. It requested additional evidence to support his claim.
In a decision dated May 8, 2013, OWCP denied appellant’s claim for 6.74 hours of
compensation finding that the medical evidence failed to establish that he was unable to work
beginning April 7, 2012 as a result of the November 27, 2004 employment injury.

3

Appellant requested compensation for the following dates: .1 hours on April 7, 2012; .13 hours on April 10 and
11, 2012; .4 hours on April 18, 2012; .37 hours on May 2, 2012; .73 hours on June 20, 2012; .19 hours on June 25,
2012; .16 hours on June 26, 2012; .21 hours on June 29, 2012; .22 hours on July 10, 2012; .21 hours on July 11,
2012; 1.15 hours on July 17, 2012; 1.00 hours on July 18, 2012; .15 hours on July 24, 2012; .35 hours on July 25,
2012; .59 hours on August 7, 2012; .3 hours on August 11, 2012 and .69 hours on August 15, 2012.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee must establish that he or she was disabled for work as a result of the
accepted employment injury. Whether a particular injury causes an employee to become
disabled for work and the duration of that disability are medical issues that must be proved by a
preponderance of reliable, probative and substantial medical opinion evidence.4 Such medical
evidence must include findings on examination and the physician’s opinion, supported by
medical rationale, showing how the injury caused the employee disability for his or her particular
work.5
Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.6 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.7
ANALYSIS
OWCP accepted that on November 27, 2004 appellant sustained a left ankle fracture in
the performance of duty. It also accepted his claim for right hip degenerative joint disease, right
hip iliopspoas bursitis, right quadriceps tendinopathy and prepatellar tendinopathy. The record
reveals that appellant worked full time with restrictions and received compensation for
intermittent periods of disability.
On February 8, 2013 appellant requested compensation for 6.74 hours of disability from
April 7 to August 23, 2012. He did not submit any medical evidence with his claim. As noted,
an employee cannot self-certify his or her disability or entitlement to compensation OWCP is not
required to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed.8 The Board notes
that there is no medical evidence of record to establish that appellant was unable to work for the
hours claimed as a result of his November 27, 2004 employment injury. The record does not
establish that he attended any medical appointments on the dates that he requested disability
compensation.9 The record does not establish that the employing establishment was unable to
accommodate his work restrictions for any period of time on the dates claimed. Appellant did
4

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

5

Dean E. Pierce, 40 ECAB 1249 (1989).

6

Laurie S. Swanson, 53 ECAB 517, 520 (2002); see also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

7

Amelia S. Jefferson, supra note 4.

8

Id.

9

See Sean O’Connell, 56 ECAB 195 (2004).

3

not submit any evidence to establish intermittent periods of disability totaling 6.74 hours from
April 7 to August 23, 2012. The report of Dr. Youga pre dates the period of disability sought.
Absent such medical evidence, the Board finds that OWCP properly denied appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained intermittent periods of
disability from April 7 to August 23, 2012 as a result of his November 27, 2004 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2013 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

4

